Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 11/08/2021.
Claims 1-230 are cancelled.
Claims 231-236 are newly added.
Claims 231-236 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement filed 11/09/2021 has been placed in the application file, but the information referred to therein has not been considered as to the merits. The IDS is incorrectly filed and is subject to a petition to expunge, therefore the IDS is not considered by examiner.  

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
Examiner’s response will be in Bold below. 
Applicant’s response starts on page 8 of the response.  Pages 8 – 14 contain a detailed description of the newly added claims, and the supporting description in the specification.  
Starting on page 14 applicant argues the 35 U.S.C. §101 rejection. 
The Examiner contended that claims are directed to an ineligible judicial exception (i.e., fundamental economic practice and mental steps). In the telephone interview, the Examiner clarified that the claim could be patentable if the technical features of the claim are presented separately from the features that the Examiner regards as the judicial exception. 
Applicant has amended the claims accordingly, so that independent claim 231 recites a processor-based trading system performing ongoing monitoring of trading basket value, and liquidation of trading baskets responsive to breach of a value trigger (steps a) - c) of claim 1). 
The amended claim further recites that the "evaluating" is performed using an acceleration technique (steps i) - iii) of the claim as explained in detail above). 
Applicant respectfully contends that even if the Examiner regards the claims to be reciting a judicial exception (fundamental economic practice or mental steps) in Step 2A Prong 1 of the subject matter eligibility analysis of MPEP 2106.04, the claim as a whole integrates the judicial exception into a practical application of the exception in Step 2A Prong 2. 

Examiner respectfully disagrees, the amendments do not remove the abstract idea from the claims and the abstract idea needs to be integrated under Step 2a Prong 2 or provide significantly more under Step 2B.  

In particular, Applicant respectfully observes that the claim applies the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Specifically, Applicant observes that steps i) -iii) constitute additional elements that: 
a)      improve the functioning of the computer and improve computerized transaction processing technology; as well as  
b)       apply the judicial exception in a meaningful way beyond linking to the use of the judicial exception to a particular technological environment, such that the present claim does not monopolize the exception. 
As detailed above in the description of the new independent claim, steps i)-iii) recite additional elements for accelerated determination of whether the result of a potentially-complex function meets a result threshold. These elements include thresholds to be applied to volatile function inputs, logic for determining when full function calculation is required, and logic for updating the per-input thresholds.
Examiner respectfully disagree.  First the claims do not have a i)-iii) elements but a i) and ii) element followed by a (i) element.  Second elements i) through (i) or iii) appear to be abstract as a mathematical calculation as they elements describe a calculation and the process of preforming the calculation.  Therefore, the elements are also abstract and cannot integrate the claims into a practical application.  

In Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016), the court concluded that the specification's discussion of the prior art - and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims - demonstrated eligibility. Applicant observes that the present specification similarly describes prior art and how the invention improved the performance of the transaction-processing system, and enables significant increases to the transaction-processing capacity. 
As detailed above in the description of the new independent claim, steps i)-iii) include the steps of the invention that provide the improvement (i.e., acceleration method), and set out the acceleration method in a manner such that the improvement is apparent to one of ordinary skill in the art of computerized transaction processing.

Applicant’s arguments that the claims are analogous to those found statutory in Enfish and TLI Communications, (Remarks, pages 16), are not found persuasive.  In Enfish, the court found that the inventive concept was a new type of data structure called self-referential table to improve the storing and retrieving data in memory.  The court described this as an improvement in the functioning of a computer.  However, the current claims do not purport to creating or improving any data structure or a computer.  Hence, Enfish does not apply.  
	The acceleration method represents a mathematical concept and algorithm.  Therefore, the acceleration method is abstract and does not integrate the abstract idea into a practical application.    

Applicant emphasizes that in the light of the above the claim is not merely performing an abstract idea on a generic computer. Applicant further emphasizes that the claim is not monopolizing the abstract idea, and that one certainly may perform the abstract idea on a generic computer without utilizing the acceleration method. 
See also McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016) ("the claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results" to improve on an existing technological process) ("By incorporating the specific features of the rules as claim limitations, claim 1 is limited to a specific process for automatically animating characters using particular information and techniques and does not preempt approaches that use rules of a different structure or different techniques") See also DDR Holdings, LLC v. Hotels.com, L.P., 2014 773 F.3d 1245 (Fed. Cir. 2014) (claimed invention was "necessarily rooted in computer technology" to "overcome a problem specifically arising in the realm of computer networks"). 
Accordingly, Applicant observes that the claims are not "directed to" a judicial exception, and are thus patent-eligible.
Applicant’s arguments that the claims of the present invention are analogous to those of McRo (Remarks, page 17), are not found persuasive. In McRo, the court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists.  Further, the court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant is arguing an improvement based on the acceleration method, however the improvement appears to be a mathematical cancel as an mathematical equation and is therefore abstract and does not represent an improvement to computer technology.  
Therefore, applicant’s arguments regarding step 2A prong 2 are unpersuasive.  
Applicant further notes that - similarly - the present claims constitute "significantly more" under Step 2B, as the additional elements described above represent non-conventional activity.
Applicant step 2B arguments are unpersuasive for similar reasons as the step 2A prong 2 argument made above. 
Applicant’s arguments regarding 35 U.S.C. § 101 is unpersuasive.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 231-236 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified method Claim 235 as the claim that represents the claimed invention for analysis and is similar to system Claim 231 and product Claim 236.  Claim recites the limitations of:
A processor-based method of liquidating a trading basket responsive to a total value of the basket meeting a liquidation trigger, the method comprising:
receiving data indicative of updated prices of one or more financial instruments in the basket; 
evaluating whether an updated total value of the basket meets the trigger; 
responsive to the updated total value meeting the trigger, liquidating the basket;
wherein evaluation is accelerated due to the evaluating comprising:
i. maintaining function input thresholds usable for an accelerated evaluation of whether a first function (FF), applied to a given set of function inputs, meets a function result threshold (RT); and
ii. performing the accelerated evaluation by comparing one or more function inputs of the given set of function inputs to respective thresholds, and:
a. responsive to at least one of the inputs meeting its respective threshold, performing non-accelerated evaluation by calculating a result of the first function applied to the given set of function inputs,
and:
responsive to the calculated result of the first function not meeting the function result threshold, enabling subsequent accelerated evaluation by updating the maintained function input thresholds such that:
FF (UT) <= RT, wherein UT are the updated thresholds;
thereby enabling utilization of low-instruction-count comparison operations to replace full calculation of the first function result, and
thereby giving rise to a negative result of the evaluating, unless a calculated result of the first function met the function result threshold.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore claims 231, 235, and 236 are abstract.  (Step 2A-Prong 1: YES. The claims are abstract)
	
	(Note: the claims are also abstract as a Mathematical Concept.)
Claims 235 recites:
A processor-based method of liquidating a trading basket responsive to a total value of the basket meeting a liquidation trigger, the method comprising:
receiving data indicative of updated prices of one or more financial instruments in the basket; 
evaluating whether an updated total value of the basket meets the trigger; 
responsive to the updated total value meeting the trigger, liquidating the basket;
wherein evaluation is accelerated due to the evaluating comprising:
i. maintaining function input thresholds usable for an accelerated evaluation of whether a first function (FF), applied to a given set of function inputs, meets a function result threshold (RT); and
ii. performing the accelerated evaluation by comparing one or more function inputs of the given set of function inputs to respective thresholds, and:
a. responsive to at least one of the inputs meeting its respective threshold, performing non-accelerated evaluation by calculating a result of the first function applied to the given set of function inputs,
and:
responsive to the calculated result of the first function not meeting the function result threshold, enabling subsequent accelerated evaluation by updating the maintained function input thresholds such that:
FF (UT) <= RT, wherein UT are the updated thresholds;
thereby enabling utilization of low-instruction-count comparison operations to replace full calculation of the first function result, and
thereby giving rise to a negative result of the evaluating, unless a calculated result of the first function met the function result threshold.

The above limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  The claim recites elements, highlighted in bold above, that are mathematical concepts specifically mathematical calculations and equations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Therefore Claims 231, 235, and 236 are also abstract as a mental process. (Step 2A-Prong 1: YES. The claims are abstract)
Method claim 235 is also abstract as a mental process as the claim can be performed in the mind of a person with a pen and paper (see MPEP 2103.04(a)(2)) (NOTE: the method claim has no processor or computer that is performing the method and therefore is a mental process)
This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and memory (claims 231 and 236).   The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

Steps such as storing and retrieving information in memory and performing repetitive calculations are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). (Step 2B: NO. The claims do not provide significantly more)  
	Dependent claims 232-234 further define the abstract idea that is present in their respective independent claim 231 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when 

Prior Art Search
After further search and consideration the prior art rejection is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693